Case 1:18-cv-04866-GBD Document 142 Filed Os/y

     

JAMES E. JOHNSON THE CITY OF NEW YORK “<< pics :
LAW DEPARTMENT Susan P, Scharfstein

100 CHURCH STREET Special Federal Litigation Division
NEW YORK, NY 10007 212-356-2355

Facsimile: (212) 356-3509

Eschearty @la tt yc. gov
March 16,2020 SO ORDERED

 
  

Honorable George B. Daniels (by ECF) The status conference

United States District Judge scheduled for March 17, 2020
Southern District of New York . , 8 adjourned to April 23,

500 Pearl Street MAR 1 & 2020 2B Dons P 2020
New York, NY 10007

* Dt A Onis

Re: Patricia Scott Fleming, et al. v. City of New York, ef al., CV 4866 (GBD)
Dear Judge Daniels:

I am an attorney in the office of James E. Johnson, Corporation Counsel of the
City of New York, counsel for defendants City of New York, Desmond Blake, Fred Rolle, Jorel
Ward, Curlee Williams, and John Wisti (DOC defendants) in the above-referenced action. I
write with the parties’ joint request for an adjournment of the conference scheduled for
tomorrow, March 17, 2020, at 9:45 a.m., because of the public health emergency created by the
COVID-19 coronavirus pandemic.

While the parties apologize for the lateness of this request, we hope that the Court
will grant an adjournment in light of the extraordinary and fast-evolving circumstances
presented. While the parties are available to attend the conference by telephone, I understand
from a telephone conversation with Chambers that Your Honor does not hold conferences by
telephone and that counsel for the parties should make a written request with a joint proposal of
alternative dates in April that they are available for the conference. Counsel for all parties are
available on the alternative dates of April 23 and April 24, 2020.

The parties thank the Court for its consideration herein.
Respectfully submitted,

Susan P. Scharfstein

Susan P. Scharfstein

 
ce:

Case 1:18-cv-04866-GBD Document 142 Filed 03/16/20 Page 2 of 2

All Counsel of Record (by ECF)

 
